DETAILED ACTION
This is the Office action based on the 15799694 application filed October 31, 2017, and in response to applicant’s argument/remark filed on November 16, 2020.  Claims 2-12, 14 and 16-20 are currently pending and have been considered below. Applicant’s cancellation of claims 1, 13 and 15 acknowledged. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on before March 16, 2013, is being examined under the pre- AIA  first inventor to file. 
 Claim Interpretations
Claim 2 recites “performing a particle removal operation to remove particles from the surface...” (emphasis added).  In the context of claim 2, since claim 2 fails to recite any actual particle being removed, for the purpose of examining this will be considered an intention, and particles may or may not actually removed.
 
 Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
Applicant states that this application is a continuation or divisional application of the prior-filed application.  A continuation or divisional application cannot include new matter.  Applicant is required to change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
           The disclosure of the prior-filed applications, Application Nos. 13/610716 fails to provide adequate support or enablement in the manner provided by pre-AIA  35 U.S.C. 112, first paragraph for the claimed subject matter directed to performing a particle removal operation to entire surface of the first layer in the context of claim 2. 
Claim Rejections - 35 USC § 112
  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best 
Claim 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner is unable to find support for the limitation “performing a particle removal operation to entire surface of the first layer as deposited in (a) such that after (b) the first layer still substantially covers, and has substantially uniform thickness across, the substrate” in the specification.  On the other hand, the specification discloses that “(t)he particles that are removed will leave a hole, potentially down to the TC1 layer” in paragraph 0492, which would obviously render the first layer to have a plurality of holes, thus would not be uniform.  For the purpose of examining it will be assumed that there is support for the above limitation.
Claim 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner is unable to find support for the limitation “the second layer comprises a material selected from the group consisting of cerium, titanium, aluminum, zinc, tin, silicon aluminum, tungsten, nickel tungsten, tantalum, oxidized indium tin, oxides thereof, nitrides thereof, carbides thereof, oxynitrides thereof, oxycarbides thereof, and combinations thereof” in the specification.  Although the specification discloses that suitable materials for the counter 
Claim 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner is unable to find support for the limitation “the particle removal operation comprises contact cleaning without contacting the substrate with a brush while delivering fluid” in the specification.  
Claims 3-12, 14 and 16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because they are directly or indirectly dependent on claim 2.

  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 14 and 16-18 rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Agrawal et al. (U.S. PGPub. No. 20030227664), hereinafter “Agrawal”, in view of Palmer (U.S. Pat. No. 4768291), hereinafter “Palmer”:
--Claims 2, 14, 16, 17: Agrawal teaches a method for manufacturing an electrochromic device, comprising
forming an electrochromic layer, such as a tungsten oxide film, on a substrate, such as an ITO-coated glass ([0052]);
patterning the tungsten oxide film by using photolithographic technology used in standard semiconductor processing ([0053, 0060, 0063, 0076], Fig. 6), comprising:        forming a photoresist pattern that exposes a portion of the tungsten oxide film;        rinsing the tungsten oxide film with distilled water and blown dry with nitrogen;       etching the tungsten oxide film with NaOH solution to form a patterned tungsten oxide film;
       rinsing the tungsten oxide film with distilled water and blown dry with nitrogen;        removing the photoresist pattern using acetone;
       rinsing the tungsten oxide film with distilled water and blown dry with nitrogen;        depositing an anti-reflective coating on the patterned tungsten oxide film ([0055]) and/or depositing an electrolyte layer on the patterned tungsten oxide film (Fig. 5, [0062]);        using the substrate comprising the tungsten oxide film as an electrochromic device ([0049, 0124, 0127]).Agrawal further teaches that the electrochromic device comprises two substrates that 
        It is noted that tungsten oxide is an electrochromic material, and removing the photoresist pattern using acetone and rinsing the tungsten oxide film with distilled water and blown dry with nitrogen inevitably removes particles from the surface of the tungsten oxide film.        Agrawal is silent about the details of forming the photoresist layer.       Palmer teaches that a photoresist layer may be deposited on a wafer by cleaning the wafer with water and scrubbing with a brush roller, then coating the wafer with a photoresist (Fig. 3a-3c; Col. 1, Lines 28-38).       Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pre-clean the surface of the tungsten oxide film as taught by Palmer because Agrawal is silent about the details of forming the photoresist layer, and   Palmer teaches that a photoresist layer may be deposited on a wafer by cleaning the wafer with water and scrubbing with a brush roller, then coating the wafer with a photoresist.  It is noted that the cleaning is performed to the entire surface of the tungsten oxide film.        Agrawal further teaches that the tungsten oxide film has a thickness of 10-1000 nm ([0007]).  Although Agrawal is silent about a thickness uniformity of the tungsten oxide film, since Fig. 1a shows that the tungsten oxide film 140 has a substantially uniform thickness, it would have been obvious to one of ordinary skill in the art at the time the 
Claims 3-12 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrawal in view of Palmer as applied to claim 2 above, and further in view of Montierth et al. (U.S. PGPub. No. 20050003737), hereinafter “Montierth”:
--Claims 3, 4, 5, 6, 7, 8, 12: Agrawal teaches the invention as in claim 2 above, wherein Agrawal modified by Palmer teaches to etch features into the tungsten oxide layer through the photoresist pattern then remove the photoresist pattern using acetone, then 
        Montierth teaches that applying megasonic energy during stripping photoresist would advantageously improve stripping rate ([0304]).  Montierth further teaches that applying an ultrasonic wave in addition to brush scrubbing would advantageously remove smaller particles and also lift particles out of recesses, thus provide a better cleaning ([0003, 0167, 0189]).
        Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply megasonic wave to the substrate during stripping photoresist in the invention of Agrawal because Montierth teaches that this would advantageously improve stripping rate.  It would also have been obvious to one of ordinary skill in the art at the time the invention was made to apply an ultrasonic wave in addition to brush scrubbing to the substrate during the cleaning in the invention of Agrawal because Montierth teaches that this would advantageously remove smaller particles and also lift particles out of recesses, thus provide a better cleaning.  Although Agrawal and Montierth are silent about the antireflective coating and/or the electrolyte layer filling into the recesses after the particles have been removed, such filling would be inherent since the antireflective coating and/or the electrolyte layer are deposited over the whole surface of the tungsten oxide film.
--Claims 9, 10, 11: Montierth further teaches to apply a jet of a supercritical fluid, such as CO2 in a liquid state, to act as a solvent to enhance removing particles from the wafer ([0652-0656]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a jet of the supercritical fluid to .

 Claims 2-8, 12, 14 and 16-19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozlowski et al. (U.S. PGPub. No. 20100243427), hereinafter “Kozlowski”:
--Claims 2, 14, 16, 17: Kozlowski teaches a method of manufacturing an electrochromic device, comprising:obtaining a substrate comprising a glass substrate 605 having a transparent conducting oxide (TCO) coating 615 ([0089])
cleaning a substrate by using mechanical scrubbing and ultrasonic conditioning to remove particles that may cause shorting of the device ([0090-0091]);
forming a trench on the substrate, then cleaning the substrate again as described above ([0092-0094])
depositing an EC stack comprising a counter electrode (CE) layer, an ion conducting (IC) layer, then an electrochromic (EC) layer on the substrate in a deposition apparatus ([0094, 0103]), wherein depositing the electrochromic layer may use sputtering to   deposit a high quality tungsten oxide electrochromic layer having a thickness 200-700 nm ([0097]);
depositing a second TCO layer on the EC stack.        Kozlowski further teaches that “(i)n one embodiment, each of the electrochromic 
        Kozlowski further teaches that “the EC stack is fabricated in an integrated deposition system where the substrate does not leave the integrated deposition system at any time during fabrication of the stack.  In one embodiment, the second TCO layer is also formed using the integrated deposition system where the substrate does not leave the integrated deposition system during deposition of the EC stack and the TCO layer” ([0107]).  This implies that TCO stack may be deposited in a separate apparatus from the EC stack, thus requiring unloading the substrate from the deposition apparatus after the deposition of the EC layer.  
        Kozlowski further teaches that the EC stack may be formed in reverse, i.e. EC layer, then IC layer, then CE layer ([0103]), and that the IC layer may be deposited in a separate apparatus, thus requiring unloading the substrate from the deposition apparatus after the deposition of the EC layer.  
        Kozlowski further teaches that passing the substrate through a load lock (from vacuum or other controlled ambient environment to an external environment) prior to deposition typically introduces numerous particles onto the substrate ([0108]).  Therefore, in both cases above, although Kozlowski is silent about removing the particles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to remove the particles prior to depositing a second TCO layer or the IC layer on the EC stack since Kozlowski clearly emphasize remove particles that may cause problem of the device.        Although Kozlowski is silent about the tungsten oxide electrochromic layer having ® glass manufactured by Pilkington of Toledo, Ohio or SUNGATE® 300 and SUNGATE® 300 manufactured by PPG Industries, of Pittsburgh, Pa .  Although Kozlowski is silent about the manufacturing process of the substrate comprising a glass substrate 605 having a TCO coating 615, it is obvious to one of ordinary skill in the art at the time the invention was made to use a substrate that is made by using a process comprising coating a glass substrate with a TCO layer..
 
 Claims 9-11 and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozlowski as applied to claim 2 above, and further in view of Montierth:
--Claims 9, 10, 11: Kozlowski teaches the invention as above, wherein Kozlowski discloses cleaning the substrate.  Kozlowski fails to teach spraying liquid on the EC layer during the cleaning.         Montierth teaches a method of cleaning a substrate, comprising applying a jet of a supercritical fluid, such as CO2 in a liquid state, to act as a solvent to enhance removing particles from the wafer ([0652-0656]).         Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a jet of the supercritical fluid to the wafer the invention of Kozlowski because Montierth teaches that the supercritical fluid would act as a solvent to enhance removing particles from the substrate.--Claim 20: It is noted that the above clean does not use a brush.
Response to Arguments
Applicant's arguments filed November 16, 2020 have been fully considered as follows:--Regarding Applicant’s argument that the Agrawal does not teach the feature “performing a particle removal operation to entire surface of the first layer as deposited 
Conclusion
 THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571)272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713